    Case 1:21-cv-00895-MN Document 21 Filed 09/07/21 Page 1 of 4 PageID #: 267




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

SS Body Armor I, Inc., et al., f/k/a Point Blank                 Case No. 10-11255 (CSS)
Solutions, Inc., et al.,
                                                                 (Jointly Administered)
                                     Debtors.1


JON JACKS,                                                       Civ. Action No. 21-00895-MN

                                     Appellant,                  Civ. Action No. 21-00896-MN

         v.                                                      Civ. Action No. 21-00897-MN

THE RECOVERY TRUST FOR SS BODY                                   Civ. Action No. 21-00898-MN
ARMOR I, INC., et al., f/k/a POINT BLANK
SOLUTIONS, INC., et al. and SS BODY
ARMOR I, INC. et al.,

                                     Appellees.


                             JOINT PROPOSED BRIEFING SCHEDULE

         Pursuant to the Court’s August 23, 2021 Order [C.A. No. 21-cv-00895, D.I. 20],2 Jon Jacks,

individually (the “Appellant”), the Recovery Trust for SS Body Armor I, Inc., et al., f/k/a Point

Blank Solutions, Inc., et al. (the “Recovery Trust”) and SS Body Armor I, Inc. (the “Post-

Confirmation Debtor,” and, collectively, with the Recovery Trust, the “Appellees”), and Brian K.

Ryniker, Larry Ellis, Sanjay Nayar, Rick Rosenbloom, and Jack Thurmon (collectively and solely in



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers, are: SS
Body Armor I, Inc. (9361) (f/k/a Point Blank Solutions, Inc.); SS Body Armor II, Inc. (4044) (f/k/a Point Blank Body
Armor, Inc.); SS Body Armor III, Inc. (9051) (f/k/a Protective Apparel Corporation of America); and PBSS, LLC (8203).
All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o Pachulski Stang Ziehl
& Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis Jones.
2
 There are four appeals pending before the Court, each relating to the same Opinion issued by the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on June 7, 2021 [Bankr. ECF No. 4603] (the
    Case 1:21-cv-00895-MN Document 21 Filed 09/07/21 Page 2 of 4 PageID #: 268




their respective capacities as intervening parties, the “Interveners”,3 and together with the Appellees

and the Appellant, the “Parties”), hereby submit their proposed briefing schedule for the above-

captioned appeals (the “Appeals”).4

                                          Proposed Briefing Schedule

         Pursuant to the Court’s August 23, 2021 Order, the Parties propose the following briefing

schedule:

                                Filings                                                Deadline

      Appellant’s Principal Brief and Appendix                                    October 22, 2021


      Appellees’ Brief and Supplemental Appendix                                 December 6, 2021


      Interveners’ Brief and Supplemental Appendix                               December 6, 2021


      Appellant’s Reply Brief                                                      January 5, 2022



         The Parties respectfully request that the Court enter an Order, substantially in the form

attached hereto as Exhibit A, adopting and implementing the Parties’ proposed briefing schedule.


“Bankruptcy Court Opinion”): 21-cv-00895, 21-cv-00896, 21-cv-00897, and 21-cv-00898. For convenience, the Parties
will reference only to the docket for Case No. 21-cv-00895 as needed.
3
 The Interveners appear in the following capacities: (i) Brian K. Ryniker, solely in his capacities as Recovery Trustee of
the Recovery Trust established pursuant to the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by
Debtors and Official Committee of Unsecured Creditors and member of the Post-Confirmation Debtor Oversight
Committee, (ii) Larry R. Ellis, solely in his capacity as member of the Recovery Trust Committee, (iii) Sanjay Nayar,
solely in his capacity as member of the Recovery Trust Committee, (iv) Rick Rosenbloom, solely in his capacities as
member of the Post-Confirmation Debtor Oversight Committee and member of the Recovery Trust Committee, and (v)
Jack Thurmon, solely in his capacity as a member of the Post-Confirmation Debtor Oversight Committee.
4
 The Appeals relate to the following Orders issued by the Bankruptcy Court on June 10, 2021 in connection with the
Bankruptcy Court Opinion: (i) Order (I) Approving Settlement with Class Plaintiffs and (II) Granting Related Relief
[Bankr. ECF No. 4614]; (ii) Order (I) Approving Settlement with Carter Ledyard & Milburn LLP; (II) Authorizing
Dissolution Protocol; and (III) Granting Related Relief [Bankr. ECF No. 461]; (iii) Order Denying Motion for Order
Removing Estate Fiduciaries for Cause, Requiring Disgorgement of Fees and Related Relief [Bankr. ECF No. 4610]; (iv)
Order Granting Motion to Extend Term of Recovery Trust [Bankr. ECF No. 4609].


                                                       2
 Case 1:21-cv-00895-MN Document 21 Filed 09/07/21 Page 3 of 4 PageID #: 269




Dated: September 7, 2021


PACHULSKI STANG ZIEHL                          THE ROSNER LAW GROUP LLC
& JONES LLP

/s/ James E. O’Neill                           /s/ Jason A. Gibson
Laura Davis Jones (DE 2436)                    Frederick B. Rosner (DE 3995)
Alan J. Kornfeld (admitted pro hac vice)       Scott J. Leonhardt (DE 4885)
James E. O’Neill (DE 4042)                     Jason A. Gibson (DE 6091)
Elissa A. Wagner (admitted pro hac vice)       824 N. Market Street, Suite 810
919 North Market Street, 17th Floor            Wilmington, Delaware 19801
Wilmington, Delaware 19801                     Telephone: (302) 777-1111
Telephone: (302) 652-4100                      Email: rosner@teamrosner.com
Facsimile: (302) 652-4400                               leonhardt@teamrosner.com
Email: ljones@pszjlaw.com                               gibson@teamrosner.com
        akornfeld@pszjlaw.com
        joneill@pszjlaw.com                    ARENT FOX LLP
        ewagner@pszjlaw.com
                                               George P. Angelich (admitted pro hac vice)
Counsel to the Post-Confirmation Debtor        Beth M. Brownstein (admitted pro hac vice)
                                               1301 Avenue of the Americas, 42nd Floor
                                               New York, New York 10019
                                               Telephone: (212) 484-3900
JON JACKS                                      Facsimile: (212) 484-3990
                                               Email: george.angelich@arentfox.com
/s/ Jon Jacks                                         beth.brownstein@arentfox.com
Jon Jacks, Pro Se
1479 Ashford Avenue, #912                      Jackson D. Toof (admitted pro hac vice)
San Juan, PR 00907                             1717 K Street, N.W.
Telephone: (903) 738-6202                      Washington, DC 20006
Email: jon@stockhub.com                        Telephone: (202) 857-6000
                                               Facsimile: (202) 857-6395
                                               Email: jackson.toof@arentfox.com

                                               Counsel to the Recovery Trust

                                               YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP

                                               /s/ Sean M. Beach
                                               Sean M. Beach (No. 4070)
                                               Michael S. Neiburg (No. 5275)
                                               Ashley E. Jacobs (No. 5635)
                                               Rodney Square
                                               1000 North King Street


                                           3
Case 1:21-cv-00895-MN Document 21 Filed 09/07/21 Page 4 of 4 PageID #: 270




                                     Wilmington, DE 19801
                                     Telephone: (302) 571-6600
                                     Facsimile: (302) 571-1256
                                     Email: sbeach@ycst.com
                                     mneiburg@ycst.com
                                     ajacobs@ycst.com

                                     Counsel for the Interveners




                                 4
